  Case 7:21-cv-00471-TTC Document 3 Filed 09/13/21 Page 1 of 3 Pageid#: 149




                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION

                                               )
BOARD OF SUPERVISORS OF                        )
ALLEGHANY COUNTY,                              )
                                               )   Civil Action No. 7:21-cv-00471
              Plaintiff,                       )
                                               )
                      v.                       )   ORDER
                                               )
DONNIE T.A.M. KERN,                            )   By:     Hon. Thomas T. Cullen
                                               )           United States District Judge
              Defendant.                       )


       Defendant Donnie T.A.M. Kern filed a notice of removal in this case on August 24,

2021, which this court docketed under case number, 7:21-cv-00448. On September 7, 2021,

finding no basis for federal subject-matter jurisdiction, this court remanded the case to the

Circuit Court of Alleghany County. (Case No. 7:21-cv-00448, ECF No. 6.) This matter is now

before the court on Kern’s amended notice of removal. (ECF No. 1.)

       Plaintiff Board of Supervisors of Alleghany County (“the Board”) brought this lawsuit

in the Circuit Court of Alleghany County under Virginia Code § 24.2-234, seeking to remove

Kern as a member of the Alleghany County School Board. Kern’s amended notice of removal

asserts the same grounds for federal subject-matter jurisdiction as his prior notice of removal.

Kern alleges that the Board’s petition for his removal violated “Section 504 of the

Rehabilitation Act, Title VI of the Civil Rights Act of 1964, U.S. Constitution Amendment I,

U.S. Constitution Amendment VIII, Constitution Amendment XIV, 42 U.S.C. § 1983 [and]

§ 1985.” (ECF No. 1, at 3.)

       In support of his assertion that this court has jurisdiction, Kern references a case
  Case 7:21-cv-00471-TTC Document 3 Filed 09/13/21 Page 2 of 3 Pageid#: 150




removed to this court in 2007, Jackson v. Alleghany County, No. 7:07cv00417, 2009 WL 2355268

(W.D. Va. July 30, 2009). In that case, Plaintiff Jeanne Jackson filed a lawsuit against the

Alleghany County Board of Supervisors in circuit court alleging the Board violated her

constitutional rights when it terminated her from her position in the Office of the Alleghany

County Administrator. Id. at *1. The Board removed the case to this court where it eventually

prevailed on summary judgment. Id.

       Notably, in that case, Jackson was the plaintiff filing her own lawsuit against the Board

alleging violations of federal law. The disputed federal questions in that case appeared on “the

face of the plaintiff’s properly pleaded complaint.” See Verizon Md., Inc. v. Global NAPS, Inc.,

377 F.3d 355, 363 (4th Cir. 2004). Based on these federal claims on the face of her complaint,

Jackson could have originally filed suit in federal court. See Yarnevic v. Brink’s, Inc., 102 F.3d

753, 754 (4th Cir. 1996) (citing 28 U.S.C. § 1441) (“A defendant may remove any action from

a state court to a federal court if the action could have originally been brought in federal

court.”)

       In contrast, Kern is the defendant in the present case. The Board filed this lawsuit against

him in circuit court based solely on a state-law statute, Virginia Code § 24.2-234. No federal

questions are presented in the complaint. As discussed in the court’s prior order, Kern and

the Board are both citizens of Virginia, so diversity jurisdiction is not present. See 28 U.S.C. §

1332(a)(1). In sum, no basis for federal subject-matter jurisdiction appears on the face of the

Board’s properly pleaded complaint, and the Board could not have originally brought that

action in federal court. Kern cannot create federal question jurisdiction with his notice of

removal simply by raising a federal counterclaim. See Holmes Grp., Inc. v. Vornado Air Circulation


                                              -2-
  Case 7:21-cv-00471-TTC Document 3 Filed 09/13/21 Page 3 of 3 Pageid#: 151




Sys., 535 U.S. 826, 831 (2002) (“[A] counterclaim—which appears as part of the defendant’s

answer, not as part of the plaintiff’s complaint—cannot serve as the basis for [federal question]

jurisdiction.”)

       “If at any time before final judgment it appears that the district court lacks subject

matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). For these reasons, the

court finds that it lacks subject matter jurisdiction, and must remand the case once again. It is

hereby ORDERED that this matter is REMANDED to the Circuit Court of Alleghany

County for all future proceedings. The Clerk is directed to forward a copy of this Order to all

counsel of record.

       ENTERED this 13th day of September, 2021.



                                            /s/ Thomas T. Cullen
                                            ________________________________
                                            HON. THOMAS T. CULLEN
                                            UNITED STATES DISTRICT JUDGE




                                              -3-
